                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    JP MORGAN CHASE BANK, N.A.,                            Case No. 2:16-CV-2779 JCM (EJY)
                 8                                           Plaintiff(s),                      ORDER
                 9            v.
               10     SFR INVESTMENTS POOL 1, LLC, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of JPMorgan Chase Bank, N.A. v. SFR Investments
               14     Pool 1, LLC et al, case number 2:16-cv-02779-JCM-EJY. On October 11, 2018, the court granted
               15     the parties’ stipulation of dismissal with prejudice. (ECF Nos. 58; 59). Thereafter, the only
               16     remaining issue in the case was the pending claim between cross-claimant SFR Investments Pool
               17     1, LLC and cross-defendant Siu Ming Pang. (ECF No. 59).
               18            On July 29, 2019, the clerk entered default against cross-defendant Siu Ming Pang. (ECF
               19     No. 61). SFR has not moved for an entry of default judgment.
               20            Accordingly,
               21            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that SFR shall, within seven
               22     (7) days of this order, file a motion for entry of default judgment or other appropriate motion.
               23            DATED February 24, 2020.
               24
                                                                    __________________________________________
               25                                                   UNITED STATES DISTRICT JUDGE

               26
               27
               28

James C. Mahan
U.S. District Judge
